FILED
                             NOT FOR PUBLICATION                              JUN 08 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



L. SEVILLE PARKS,                                 No. 10-15307

               Plaintiff - Appellant,             D.C. No. 3:06-cv-00405-RCJ-VPC

  v.
                                                  MEMORANDUM *
RICHARD FALGE; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Robert Clive Jones, Chief Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       L. Seville Parks, a former Nevada state prisoner, appeals pro se from the

district court’s judgment dismissing his civil rights action for failure to exhaust

administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.

§ 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal for failure to exhaust, and for clear error its factual

determinations. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We

affirm.

       The district court properly dismissed Parks’s action because Parks failed to

exhaust administrative remedies or demonstrate that he was obstructed from doing

so. See Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006) (“proper exhaustion” is

mandatory and requires adherence to administrative procedural rules).

       Parks’s remaining contentions are unpersuasive.

       AFFIRMED.




                                             2                                       10-15307